DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Claim Objections
Claims 1, 5, 10 , and 15 are objected to because of the following informalities: 
Claim 1 recites “denying, , display of identification details…” but appears it should recite “denying display of identification details…” 
Claim 1 recites “dynamically determining, , location of the user device…” but appears it should recite “dynamically determining a location of the user device…” 
Claim 5, 10, and 15 recite “…the successive pickup of multiple users in a transportation booking system” but appears it should recite “…the successive pickup of multiple users in the transportation booking system”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determining, via the pickup coordination module,
“turning off the display of the electronic display board, by the display module…” of claim 1 and “turning off the display of the display board, by the display module…” of claims 6 and 11 (appears to be described in applicant’s specification in ¶ 0026, ¶ 0038, ¶ 0035 and Fig. 2)
 “coordinating, via the ride sharing coordination module, the successive pickup of multiple users…” of claims 5, 10 and 15 (appears to be described in applicant’s specification in ¶ 0026 and Fig. 2)
“displaying, via the identification detail module, at least one identification detail on a display board associated with the vehicle…” and “denying, via the identification detail module, display of identification details…” of claims 6 and 11 (appears to be described in applicant’s specification in ¶ 0026, ¶ 0036, ¶ 0044 and Fig. 2)
“dynamically determining, via the location module, the location of the user device…” of claims 6 and 11 (appears to be described in applicant’s specification in ¶ 0026, ¶ 0036, and Fig. 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 
Claim 1 is also indefinite because the claim recites the limitations “the user” “the pickup,” and “the ride” but there is not sufficient antecedent basis for any of these limitations in the claim.  
Claim 2 also recites the limitation “the user” which lacks sufficient antecedent basis and is indefinite similar to claim 1 above. 
Claim 3 also recites “the user’s mobile number,” and “the user” which render the claim indefinite as the limitation “the user” lacks sufficient antecedent basis and it is not clear which entity the user is referring to (e.g. the passenger or driver). 
Claim 4 is indefinite because the claims do not recite sufficient antecedent basis for the limitations “the predefined radius,” and “the transport system,” thereby rendering the claim indefinite because it is unclear what “the predefined radius” the claim is referring to and whether or not “the transport system” the claim is intended to refer to the same “a transportation booking system” previously recited in claim 1. The examiner further notes that it is unclear whether or not the term “the user” is referring to “the passenger” from claim 1, or if it may be another user. For the purposes of further examination, the examiner interprets the claim to read as “wherein a predefined radius is set as a perimeter by the transportation booking system to determine the vehicles available for booking within the vicinity of the passenger.”
Claim 6 
Claim 6 is also indefinite because the claim recites the limitations “the user” “the pickup,” and “the ride” but there is not sufficient antecedent basis for any of these limitations in the claim.  
Claim 7 also recites the limitation “the user” which lacks sufficient antecedent basis and is indefinite similar to claim 6 above. 
Claim 8 also recites “the user’s mobile number,” and “the user” which render the claim indefinite as the limitation “the user” lacks sufficient antecedent basis and it is not clear which entity the user is referring to (e.g. the passenger or driver). 
Claim 9 is indefinite for the same reasons as claim 4 above, because the claims do not recite sufficient antecedent basis for the limitations “the predefined radius,” and “the transport system,” thereby rendering the claim indefinite because it is unclear what “the predefined radius” the claim is referring to and whether or not “the transport system” the claim is intended to refer to the same “a transportation booking system” previously recited in claim 6. The examiner further notes that it is unclear whether or not the term “the user” is referring to “the passenger” from claim 6, or if it may be another user. For the purposes of further examination, the examiner interprets the claim to read as “wherein a predefined radius is set as a perimeter by the transportation booking system to determine the vehicles available for booking within the vicinity of the passenger.”
Claim 11 is indefinite for similar reasons to claim 1 above, because it is unclear based on applicant’s claims, and in light of the specification, what denying display of identification details on an electronic display board associated with the vehicle, when the passenger location is away from the threshold distance from the location of the vehicle is intended to mean. For example it 
Claim 11 also recites the limitations "the pickup coordination module," “the identification detail module,” “the location module,” “the display module,” and “the user,” “the pickup,” and “the ride.” However, there is insufficient antecedent basis for any of these limitations in the claim, rendering the claim indefinite. 
Claim 12 also recites the limitation “the user” which lacks sufficient antecedent basis similar to claim 11 above. 
Claim 13 also recites “the user’s mobile number,” and “the user” which render the claim indefinite as the limitation “the user” lacks sufficient antecedent basis and it is not clear which entity the user is referring to (e.g. the passenger or driver). 
Claim 14 is indefinite for the same reasons as claim 4 above, because the claims do not recite sufficient antecedent basis for the limitations “the predefined radius,” and “the transport system,” thereby rendering the claim indefinite because it is unclear what “the predefined radius” the claim is referring to and whether or not “the transport system” the claim is intended to refer to the same “a transportation booking system” previously recited in claim 11. The examiner further notes that it is unclear whether or not the term “the user” is referring to “the passenger” from claim 11, or if it may be another user. For the purposes of further examination, the examiner interprets the claim to read as “wherein a predefined radius is set as a perimeter by the transportation booking system to determine the vehicles available for booking within the vicinity of the passenger.”
Claim 15 
Dependent claims 2-5, 7-10, and 12-15 are also rejected as being dependent from rejected claims 1, 6, and 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20170178269 A1 to McKinnon et al. (McKinnon). 

Claim 1: McKinnon discloses: 
A method for pickup coordination of users in a transportation booking system (McKinnon: ¶ 0018-0021 methods for requesting a ride and assisting passenger in identifying the vehicle that is servicing their request), 
the system including one or more processor(s) (McKinnon: ¶ 0022 server device(s) 112; ¶ 0063-0064 system including one or more processors) and a plurality of electronic user devices (McKinnon: Fig. 1 and ¶ 0021-0025 describing passenger device 104 and vehicle device 126 in communication with server device(s) 112), 
the plurality of electronic user devices remotely linked over a computer network through a network interface device configured to perform functions enabling communication to and from the computer network (McKinnon: Fig. 1 and ¶ 0021-0025 describing passenger device 104 and vehicle device 126 in communication with server device(s) 112) via 
a mobile or browser-based web application  (McKinnon: ¶ 0021 passenger application running on mobile device to interact with a ridesharing service, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”), 
a computer desktop application, 
an electronic module or subsystem of an online transportation booking environment (McKinnon: ¶ 0021 passenger application running on mobile device to interact with a ridesharing service, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”), 
a travel booking environment (McKinnon: ¶ 0021 passenger application running on mobile device to interact with a ridesharing service, i.e. travel booking environment, to request a vehicle to pick up the passenger, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”), 
a hotel reservation environment, 
a mobile environment (McKinnon: ¶ 0021 passenger application running on mobile device to interact with a ridesharing service, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”), 
an electronic commerce system  (McKinnon: ¶ 0021 passenger application running on mobile device to interact with a ridesharing service, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”), 
an electronic payments system (McKinnon: ¶ 0021 also showing the passenger application may be used to provide a payment through a specified payment method), 
a mobile application (McKinnon: ¶ 0021 showing passenger application running on mobile device to interact with a ridesharing service, and ¶ 0024-0025 driver application executing on mobile “in-vehicle device”)
or an Internet-based website (McKinnon: ¶ 0078 “Implementations may be realized in a computing system that includes…a front end component, e.g., a client computer having a graphical UI or a web browser through which a user may interact with an implementation”), 
each of the plurality of user computing devices including an electronic user interface and an electronic display (McKinnon: ¶ 0021, and ¶ 0024-0025 showing each of the devices used by the passenger and the driver in the vehicle include user interfaces for interacting and participating with the ridesharing service), 
the one or more processors configured with one or more computer-implemented modules or generators (McKinnon:  ¶0022 “system may include one or more server devices 112 that execute one or more ridesharing service modules 114”, and “The ridesharing service  including providing the information presented in the various UIs as shown in the example of FIGS. 3 and 4”) including 
a validation module, 
a pickup coordination module (McKinnon: ¶ 0023 and ¶ 0045-0048 showing ridesharing service module(s) 114 may process ride request and coordinate one or more vehicles to pick up the passenger), 
an identification detail module (McKinnon: ¶ 0023, 0026 showing ridesharing module(s) may transmit confirmation including the vehicle ID and as per Fig. 1 the vehicle data and vehicle ID info is stored in the server device(s)), 
a location module (McKinnon: ¶ 0045-0048 and ¶ 0051 showing determining and presentation of current locations of the passenger device and driver device/vehicle), 
a display module (McKinnon: ¶ 0036-0037, ¶ 0040-0043 showing display component controlled by driver application as provided by ridesharing service module(s) of the server device(s)), 
a vehicle booking module (McKinnon: ¶ 0053-0055 showing determining ride request is received, determining and dispatching a vehicle, and sending confirmation to the passenger device), 
a ride sharing coordination module (McKinnon: ¶ 0045-0048 and ¶ 0053-0055 as above, with ridesharing service modules coordinating the ridesharing service), 
a maps module (McKinnon: ¶ 0026, ¶ 0045, ¶ 0047, ¶ 0048 showing map views presented to both passenger and driver on the respective UIs of their devices), 
a user database (McKinnon: ¶ 0027/¶ 0062 and Fig. 1 showing passenger data 118 stored on server device(s) including passenger ID information), 
a vehicle database (McKinnon: Fig. 1 and ¶ 0023, ¶ 0028 showing vehicle data 116), and 
a ride database, 
the method comprising the steps of: 
determining, via the pickup coordination module, the location an electronic user device associated with at least one passenger (McKinnon: ¶ 0045, ¶ 0048 showing presenting location of the passenger on both the passenger and driver UIs and ¶ 0051 showing “determining the locations of the vehicle 214, the in-vehicle device 126, and/or the passenger device 104, and distances between vehicles and/or devices”) associated with at least one driver of a vehicle (McKinnon: ¶ 0046-0048 showing passenger request is assigned to a vehicle, i.e. associated with driver of the vehicle), 
wherein the vehicle is registered with the transportation booking system (McKinnon: ¶ 0023, ¶ 0028, ¶ 0038 showing vehicles registered with the server for the ridesharing service); 
displaying, at least one identification detail (McKinnon: ¶ 0028-0037 describing vehicle ID used for uniquely identifying the vehicle for the passenger; also see ¶ 0062 showing the display of the vehicle ID info may also include passenger ID info) on an electronic display board associated with the vehicle, when the passenger location is within a threshold distance from the location of the vehicle (McKinnon: ¶ 0042 “the driver application 204 may instruct the presentation 
denying, , display of identification details on an electronic display board associated with the vehicle, when the passenger location is away from the threshold distance from the location of the vehicle (McKinnon: ¶ 0042 “In some examples, the driver application 204 may instruct the presentation component(s) 128 to present the vehicle ID 110 when the vehicle 124 is within a threshold distance”, i.e. driver application does not allow display of the vehicle ID until the vehicle is within the threshold distance from the passenger pickup location; also see ¶ 0049) 
dynamically determining, , location of the user device associated with the passenger (McKinnon: ¶ 0045, ¶ 0048, ¶ 0051 showing determining current location of the passenger device); and 
turning off the display of the electronic display board, by the display module (McKinnon: ¶ 0042, ¶ 0061 showing “the presentation of the vehicle ID 110 in one or more displays may be discontinued after the passenger 102 has been picked up…the driver application 204 may include a control to enable the driver to indicate that the passenger 102 has been picked up”); 
wherein the identification details are no longer displayed on the electronic display board when the user has indicated that the pickup is complete or the driver begins the ride or after a predefined time elapsed since the location of the user was within the threshold distance from the location of the vehicle (McKinnon: ¶ 0042, 

Note: Claim 1 recites “the one or more processors configured with one or more computer-implemented modules or generators including a validation module, a pickup coordination module, an identification detail module, a location module, a display module, a vehicle booking module, a ride sharing coordination module, a maps module, a user database, a vehicle database, and a ride database,” which under the broadest reasonable interpretation, would only indicate at minimum one of the various listed elements. The recited method steps require the use of both the “pickup coordination module” and “display module,” and therefore under the broadest reasonable interpretation, only “a pickup coordination module” and “display module” need be required out of all of options listed in the above limitation. 
	Additionally, as seen in the 112(b) rejection above, it is unclear based on applicant’s claims, and in light of the specification, what denying display of identification details on an electronic display board associated with the vehicle, when the passenger location is away from the threshold distance from the location of the vehicle is intended to mean. For example it is not clear if, or how, the act of “denying display” is intended to be any different than simply “not displaying.” The specification does not appear to describe denying display based on a passenger location and instead only refers to denial of transportation service to a passenger. The examiner interprets the claim to be the equivalent of “not displaying identification details on an electronic 

Claim 2: McKinnon discloses claim 1 and further discloses: 
wherein the user pre-authorizes the display of identification details on the electronic display device associated with the vehicle (McKinnon: ¶ 0048-0049 and Fig. 4B showing driver may select an option allowing the vehicle ID to be displayed when the vehicle is at a particular distance threshold, e.g. 0.5 miles, 1 mile, 100 yards, etc.)

Note: As claim 1 describes a plurality of user devices, but does not ever describe “a user,” it is unclear whether “the user” refers to the passenger, or if “the user” refers to the driver. Therefore the examiner interprets the claims to refer to either of the passenger or driver.  

Claim 3: McKinnon discloses claim 1 and further discloses: 
wherein the identification details includes but is not limited to, the passenger's username, user ID (McKinnon: ¶ 0062 the displayed information may also include passenger ID), the last 4 digits of the user's mobile number, at least one user profile picture, the last 4 digits of the driver's mobile number, the driver's name (McKinnon: ¶ 0028-0029 showing vehicle ID may include a name of the driver), booked vehicle number, a unique identification code associated with the user or vehicle or ride and any phrase selected by the user or any combination thereof (McKinnon: ¶ 0028-0035 showing various types of information which may be included in the displayed vehicle ID information, including 

Claim 6: See the rejection and citations to McKinnon of claim 1 above reciting analogous limitations. McKinnon further discloses a non-transitory computer readable storage medium having tangibly embodied thereon a program of instructions executable by a processor (McKinnon: ¶ 0006, ¶ 0067, ¶ 0073). 

Claims 7/12: See the rejection of claim 2 above. 
Claims 8/13: See the rejection of claim 3 above. 

Claim 11: See the rejection and citation to McKinnon of claim 1 above reciting analogous limitations. McKinnon further discloses an apparatus comprising a network interface, processor, and memory comprising instructions for execution by the processor (McKinnon: ¶ 0006, ¶ 0063-0067). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178269 A1 to McKinnon et al. (McKinnon) in view of US 20190051174 A1 to Haque et al. (Haque). 

Claim 4: McKinnon discloses claim 1. With respect to the limitation: 
wherein the predefined radius is a perimeter set by the transport system to determine the vehicles available for booking within the vicinity of the user
McKinnon teaches that “The ridesharing service module(s) 114 may process the ride request 108 and send a dispatch message 122 to one or more vehicles 124 that are currently participating in the ridesharing service, that are sufficiently close to pick up the passenger 102, and/or that may be available to pick up the passenger 102” (McKinnon: ¶ 0023) – but McKinnon falls short of explicitly stating that the vehicle(s) are determined to be available based on a particular radial distance of the user. However, Haque teaches that the transportation system will only select transportation service providers, i.e. vehicle drivers, which are within a set radius or 

Note: As mentioned above, claim 4 is indefinite because the claims lack sufficient antecedent basis for any “predefined radius” or “transport system”, and it is further unclear whether or not “the user” is referring to “the passenger” from claim 1. Therefore the examiner interprets the claim to read as “wherein a predefined radius is set as a perimeter by the transport system to determine the vehicles available for booking within the vicinity of the passenger.” 

Claims 9/14: See the rejection of claim 4 above. 

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178269 A1 to McKinnon et al. (McKinnon) in view of US 20110059693 A1 to O’Sullivan. 

Claim 5: McKinnon discloses claim 1. With respect to the limitation: 
wherein the step of displaying identification details further comprises, coordinating, via the ride sharing coordination module, the successive pickup of multiple users in a transportation booking system
multiple users. However, O’Sullivan teaches, in a system where a vehicle that is picking up one or more riders displays identification details to the one or more riders (O’Sullivan: ¶ 0083-0085), that a plurality of riders may be picked up by the vehicle (O’Sullivan: ¶ 0084 for example showing “the Route ID Display could show the particular Demand Route information and/or other Identification information (Personalized Route ID Information), for example, the Nickname(s) of the Rider(s) being picked up”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the displaying of identification information to a plurality of passengers as a vehicle approaches a pickup point of O’Sullivan in the ridesharing identification system of McKinnon with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “As there could be hundreds of vehicles on the road that also provide Transport Capacity, this distinctive display serves the unique function of distinguishing the Dispatched Transport Capacity which has been matched to the Demand Route from other Transport Capacity which may be on the same road at the same time” (O’Sullivan: ¶ 0083).  Even further, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of O’Sullivan in the ridesharing identification system of O’Sullivan (such that the pickup by the vehicle may be for a plurality of riders), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10/15: See the rejection of claim 5 above. 

Conclusion
The following reference is cited as relevant to the instant application: 
US 20180374182 A1 to Khanna teaches passenger and driver interfaces user interfaces for ridesharing coordination
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/HUNTER A MOLNAR/Examiner, Art Unit 3628        

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
April 21, 2021